The plaintiff in error was convicted in the county court of Kay county of assault and battery, and his punishment fixed at a fine of $50.
The record discloses that on the date charged defendant had an altercation with one Henrietta Kuder over the herd-lawing of some ducks on which he claimed a herd-law bill of $2.50. The prosecuting witness testified that when defendant served the notice of the damage claimed for the trespass of the ducks, he used abusive language and struck her, without any provocation on her part. Two of her children corroborated her rather fully. Defendant testified that upon the service of *Page 135 
the notice he was attacked by the prosecutrix and that he acted in his self-defense. He is corroborated rather fully by members of his family, and to some extent by the circumstances.
The evidence presents a controverted question of fact which was for the jury. No brief in support of the appeal has been filed and no appearance for oral argument made at the time the case was submitted. No fundamental error is apparent, and the evidence sustains the verdict.
The case is affirmed.